DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant's election with traverse of Group I, claims 1-8, drawn to a steel composition in the reply filed on 06/22/2022 is acknowledged. It is noted that claim 4 was cancelled in the reply dated 06/22/2022.  The traversal is on the ground(s) that that the cited prior art, WO 2014/098634 A1 via its US English equivalent US 2015/0321288 A1 of Borek ( does not read on the instant technical feature thereby making the instant claimed composition a special technical feature. Applicant also argues that the cited prior art is not in the same technical area.  This is not found persuasive because instant claims require the limitation of “consisting of” as well as “optionally further comprising” with respect to the steel composition. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim while the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Therefore, it is unclear whether the steel composition is limited to the elements explicitly recited in the claims or if the claims allow unrecited elements. Further, as shown below, instant technical feature is not a special technical feature as the cited prior art below teaches the instant technical feature. Moreover, with respect to US’288 not being in same technical area, Applicant’s arguments have been fully considered but they are not persuasive. Instant claims require a “steel composition” and the prior art teaches a steel composition and therefore would be in the same technical area.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, instant claims, namely claims 1 and 2 require the presence of “inevitable impurities” and further requires “wherein the inevitable impurities are selected from titanium, sulfur, phosphorus, copper, tin, lead, oxygen and mixtures thereof”. One skilled in the art recognizes “inevitable impurities” are impurities that are “inevitable” or “unavoidable” and the specification does not teach how “inevitable” or “unavoidable” can be “selected” from a particular group of elements as required to be present by the instant claims. Moreover, the specification teaches examples A-I and none of the example show the presence of any of the elements of the group of “titanium, sulfur, phosphorus, copper, tin, lead, oxygen and mixtures thereof”. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-3 and 5-8, claim 1 requires the limitation of “consisting of” as well as “optionally further comprising” with respect to the steel composition. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim while the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Therefore, it is unclear whether the steel composition is limited to the elements explicitly recited in the claims or if the claims allow unrecited elements.
Moreover, the limitation of “optionally further comprising one or more of the following elements: Niobium: ≤2.0; Nitrogen: ≤0.20; Silicon: ≤0.70; Manganese: ≤0.70; Aluminum: ≤0.10;” is indefinite as the limitation recites an improper Markush claim since the list is open and allows unrecited members to be part of the list due to the transitional term “comprising”. A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings). See MPEP § 2117 I.
In addition, claims 1 and 2 require the limitations of “the combined niobium+vanadium content being in the range 1.0-3.5; and the carbon+nitrogen content being in the range 0.06-0.50”. However, niobium and nitrogen are recited as optional members and the range of cabon and vanadium are Carbon: 0.06-0.20 and Vanadium: 1.0-3.0 ranges thereby making it unclear how the entire range prescribed by the instant claims for the combination of the elements can be satisfied without the presence the “optional” elements. Therefore, it is unclear whether the elements recited in the instant claims as optional are optional or required. 
Instant claims, namely claims 1-2, require the limitation of “the inevitable impurities are selected from titanium, sulfur, phosphorus, copper, tin, lead, oxygen and mixtures thereof”. One skilled in the art recognizes “inevitable impurities” are impurities that are “inevitable” or “unavoidable”. Therefore, it is unclear how “inevitable” or “unavoidable” can be “selected” from a particular group of elements as required by the instant claims.
Claims 2-3 and 5-8 are dependents of claim 1 and are also indefinite as they do not resolve the issues raised above. 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 requires the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while claim 1 recites the transitional phrase “consisting of” (in line 1 of claim 1) which excludes any element, step, or ingredient not specified in the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
(weight%)
C
0.06 – 0.20
C: 0.15 – 1.5
Cr
2.5 – 5.0
3.0 – 4.5 	claim 2
Si: 2.5 or below
Mo
4.0 – 6.0
Mo: 5.0 or below
W
0.01 – 3.0
W: 18 or below
V
1.0 – 3.0
1.5 – 2.5 	claim 2
V: 3.0 or below
Ni
2.0 – 4.0 
Ni: 18 or below
Co
9.0 – 12.5
9.5 – 12.5	claim 2
Co: 21 or below
Optional elements
optionally further comprising one or more of the following elements:
Niobium: ≤2.0;
Nitrogen: ≤0.20;
Silicon: ≤0.70;
Manganese: ≤0.70;
Aluminum: ≤0.10;

Nb: 1.25 or below
N: 0.50 or below
Si: 2.5 or below
Mn: 1.0 or bellow
Al: 1.20 or below
Inevitable impurities
the inevitable impurities are selected from titanium, sulfur, phosphorus, copper, tin, lead, oxygen and mixtures thereof
Ti: 2.5 or below
S: 0.040 or below
Cu: 2.0 or below
Fe + impurities
Balance
Balance







Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5458703 A of Nakai (US’703).
Regarding claims 1-3, US 5458703 A of Nakai (US’703) teaches “a method for tool steel production and to the tool steel composition” {col 1: 10-12} wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its steel has of "the combined niobium+vanadium content being in the range 1.0-3.5; and the carbon+nitrogen content being in the range 0.06-0.50” as claimed in the instant claims.However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 5-8, instant claims are directed to the capability of the steel composition meaning that the steel is capable of undergoing certain process steps. It is noted that the prior art does not explicitly teach of the specific capability limitations of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
The prior art teaches “For example, for hot metal mold, hardness is about HRC34 to HRC51 in Rockwell hardness, and for cold metal mold and high-speed steel, hardness may be about HRC70. For rotor material, hardness is lower than HRC43. In any case, this Invention can be applied to all these cases” {col 6:58 – col 7:1} and therefore would on hardness range required by instant claim 6. Therefore, it is expected that the alloy of the prior art would be capable of undergoing the processes and thereby resulting in the hardness and microstructure as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733